

 SCON 56 ENR: Providing for the use of the catafalque situated in the Exhibition Hall of the Capitol Visitor Center in connection with memorial services to be conducted in the rotunda of the Capitol for the late George Herbert Walker Bush, 41st President of the United States.
U.S. Senate
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. CON. RES. 56IN THE SENATE OF THE UNITED STATESDecember 3, 2018Agreed toCONCURRENT RESOLUTIONProviding for the use of the catafalque situated in the Exhibition Hall of the Capitol Visitor
			 Center in connection with memorial services to be conducted in the rotunda
			 of the Capitol for the late George Herbert Walker Bush, 41st President 
 of the United States.That the Architect of the Capitol is authorized and directed to transfer the catafalque which is situated in the Exhibition Hall of the Capitol Visitor Center to the rotunda of the Capitol so that such catafalque may be used in connection with services to be conducted there for the late George Herbert Walker Bush, 41st President of the United States.Secretary of the SenateClerk of the House of Representatives